The action is to recover the past due installments under a contract for the sale of real property between plaintiff’s assignor as vendor and the defendant as vendee. Judgment of the County Court of Orange county in favor of plaintiff unanimously affirmed, with costs. The action to enforce collection of these past due installments was instituted prior to the law day fixed in the contract. The covenants of the parties were independent and, therefore, the want of title in the vendor at the time the action was instituted was not a bar to such an action. A different rule would apply if the action were not begun until after the law day; then the independent covenants would become dependent. But that is not the situation here. (McNeil v. Goldstein, 237 App. Div. 129, 131; Martin v. Bauer, 138 id. 57; Harrington v. Higgins, 17 Wend. 376; Robb v. Montgomery, 20 Johns. 15.) Present— Lazansky, P. J., Carswell, Tompkins, Davis and Johnston, JJ.